DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al. US PGPub. 2018/0314099. 	Regarding claim 1, Saitoh teaches an organic light-emitting diode (OLED) (although fig. 1 depicts an LCD, [0129] states that the display panel could be an organic EL panel) display panel (fig. 1-5 and 12-13), comprising:
 	a substrate (GS, fig. 12) [0056];
 	a first film layer (19, fig. 12) [0058] disposed on the substrate (GS); and 	a second film layer (20, fig. 12) [0060] disposed on the first film layer (19) and made of an organic material [0060]; 	wherein the second film layer (20) comprises an edge slope corner (20a, fig. 13) formed at an acute angle [0069] less than a predetermined value (i.e. less than 40°, fig. 11, so that there are no residues) (Saitoh et al., fig. 12-13). 	Regarding claim 2, Saitoh teaches the OLED display panel of claim 1, wherein in a cross-section perpendicular to the substrate (GS) and an edge of the second film layer, the edge slope corner (20a) of the second film layer has a slope being one of a straight line (see fig. 13, from 20a to edge of 20B), a concave arc, a fold line, a convex arc, and any combinations thereof (Saitoh et al., fig. 13).
 	Regarding claim 3, Saitoh teaches the OLED display panel of claim 1, wherein the second film layer (20) is one of a transparent organic filling layer, a planarization . 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 4, 6, 9-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. US PGPub. 2018/0314099. 	Regarding claim 4, Saitoh teaches a mask (GM, fig. 12) [0079], comprising a 
full-shadow area (GMBM’) is covered with an opaque film (GMBM, fig. 12) [0079], and the opaque film (GMBM) has a light opacity for light of a predetermined color (UV, [0080]); 	a full-transparent area (TA, fig. 12) [0079], wherein an area on the transparent substrate (GMGS) corresponding to the full-transparent area (TA) is not covered with the opaque pattern (GMBM), and the transparent substrate (GMGS) has a light transmittance (100% light transmittance, [0079]) for the light of the predetermined color (UV) greater than a second predetermined threshold; and 	a half-shadow area (HTA, fig. 12) [0079] disposed between the full-shadow area (GMBM’) and the full-transparent area (TA), wherein a plurality of non-transparent stripes (GMBMb, fig. 12) [0079] are disposed on an area on the transparent substrate (GMGS) corresponding to the half-shadow area (HTA) in a predetermined arrangement, and the non-transparent stripes (GMBMb) have a light opacity for light of a predetermined color (UV, [0080] greater than or equal to the first predetermined threshold (10%-70% light transmissivity [0079], hence 90%-30% light opacity; the first predetermined threshold is considered as 30%).

 	Regarding claim 6, Saitoh teaches the mask of claim 4, wherein each of the non-transparent stripes (GMBMb) has a width (see fig. 12) the same as each other (Saitoh et al., fig. 12).
 	Regarding claim 9, Saitoh teaches the mask of claim 4, wherein the non-transparent stripes (GMBMb) are spaced (see fig. 12) apart at gaps (GMBMa, fig. 12) [0079] the same as each other (Saitoh et al., fig. 12).  	Regarding claim 10, Saitoh teaches the mask of claim 4, wherein the non-
each other (Saitoh et al., fig. 12). 	Regarding claim 17, Saitoh teaches the mask of claim 4, wherein the opaque film (GMBM) is made of a material the same as that of the non-transparent stripes (GMBMb) (Saitoh et al., fig.12, [0079]).
 	Regarding claim 20, Saitoh teaches the mask of claim 4, wherein the non-transparent stripes (GMBMb) are one of a straight line (slits, fig. 12, [0079]),
a broken line, a curved line, and any combinations thereof (Saitoh et al., fig. 12).


	Claims 8, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. US PGPub. 2018/0314099 as applied to claim 4 above, and further in view of Kim US PGPub. 2016/0380224.

 	Regarding claim 8, Saitoh does not teach the mask of claim 4, wherein the non-transparent stripes (GMBMb) are spaced apart from each other at gaps (GMBMa) gradually increasing in a direction from the full-shadow area (GMBM’) to the full-
transparent area (TA).
 	However, Kim teaches a mask (fig. 22) for forming a layer (140, fig. 21) having an edge slope corner (fig. 21), wherein the non-transparent stripes (BL1-4, fig. 22) [0118] are spaced apart from each other at gaps (pg1, fig. 22) [0118] gradually increasing in a direction from the full-shadow area (BR, fig. 22) [0118] to the full-
 	Regarding claim 15, Saitoh teaches the mask of claim 4, wherein each of the non-transparent stripes (GMBMb) has a width the same as each other (fig. 12) but fails to teach wherein the non-transparent stripes (GMBMB) are spaced apart from each other at gaps (GMBMa) gradually increasing in the direction from the full-shadow area (GMBM’) to the full-transparent area (TA).
 	However, Kim teaches a mask (fig. 22) for forming a layer (140, fig. 21) having an edge slope corner (fig. 21), wherein each of the non-transparent stripes (BL1-4, fig. 22) [0118]) has a width the same (fig. 22) as each other; and wherein the non-transparent stripes (BL1-4, fig. 22) [0118] are spaced apart from each other at gaps (pg1, fig. 22) [0118] gradually increasing in a direction from the full-shadow area (BR, fig. 22) [0118] to the full-transparent area (TR, fig. 22) [0118] (Kim, fig. 21-22, [0118]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to the mask of Saitoh such that the gaps of each of the non-transparent stripes gradually increases in a direction from the full-shadow area to the full-transparent area similar to that taught by Kim because such mask configuration 
 Regarding claim 16, Saitoh does not teach the mask of claim 4, wherein the non-transparent stripes (GMBMb) are metal stripes. 	However, Kim teaches a mask (30a, fig. 22) [0118] for forming a layer (140, fig. 21) having an edge slope corner (fig. 21), wherein the mask (30a) comprises non-transparent stripes (BL1-4, fig. 22) [0118], wherein each of the non-transparent stripes (BL1-4) are metal stripes (chrome, [0114]) (Kim Fig. 22, [0114]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the non-transparent stripes with the chrome material taught by Kim because chrome/chromium is well-known in the art and such material/structure is art recognized and suitable for the intended purpose of blocking light transmission in masks as chrome/chromium is well known for its light blocking property (see MPEP 2144.07).
 	Regarding claim 18, Saitoh teaches the mask of claim 4, wherein the opaque film (GMBM) and the non-transparent stripes (GMBMb) have a light opacity of 100% (0% light transmissivity [0107], hence 100% light opacity) but fails to teach wherein the opaque film (GMBM) and the non-transparent stripes (GMBMb) are all made of chromium. 	However, Kim teaches a mask (30a, fig. 22) [0118] for forming a layer (140, fig. 21) having an edge slope corner (fig. 21), wherein the mask (30a) comprises opaque film (32aa, fig. 22) [0118] and non-transparent stripes (32ab/BL1-4, fig. 22) [0118], 
	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the non-transparent stripes with the chrome material taught by Kim because chrome/chromium is well-known in the art and such material/structure is art recognized and suitable for the intended purpose of blocking light transmission in masks as chrome/chromium is well known for its light blocking property (see MPEP 2144.07).


Allowable Subject Matter
Claims 5, 7, 11-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a mask wherein “a width of each of the non-transparent stripes gradually decreases in a direction from the full-shadow area to the full-transparent area” as recited in claim 5 in combination with the limitations of claims 1 and 4; 	a mask wherein “the non-transparent stripes are spaced apart from each other at gaps gradually decreasing in a direction from the full-shadow area to the full-
transparent area” as recited in claim 7 in combination with the limitations of claims 1 and 4; 	a mask wherein “a width of each of the non-transparent stripes gradually decreases in a direction from the full-shadow area to the full-transparent area, and the non-transparent stripes are spaced apart from each other at gaps gradually decreasing in the direction from the full-shadow area to the full-transparent area” as recited in claim 11 in combination with the limitations of claims 1 and 4; 	a mask wherein “a width of each of the non-transparent stripes gradually decreases in a direction from the full-shadow area to the full-transparent area, and the non-transparent stripes are spaced apart from each other at gaps gradually increasing in the direction from the full-shadow area to the full-transparent area” as recited in claim 12 in combination with the limitations of claims 1 and 4;
 	a mask wherein “a width of each of the non-transparent stripes gradually decreases in a direction from the full-shadow area to the full-transparent area, and the non-transparent stripes are spaced apart at gaps the same as each other” as recited in claim 13 in combination with the limitations of claims 1 and 4;
 	a mask wherein “each of the non-transparent stripes has a width the
same as each other, and the non-transparent stripes are spaced apart from each other at gaps gradually decreasing in the direction from the full-shadow area to the full-
transparent area” as recited in claim 14 in combination with the limitations of claims 1 and 4; and 
 	a mask wherein “the opaque film is made of at least one of silver and
copper, and the non-transparent stripes are made of chromium having a light opacity of
100%” as recited in claim 19 in combination with the limitations of claims 1 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892